AO 2458 (Rev. 09/19)   Judgment in a Criminal Case                                                                           FILED
                                                                                                                          U.S. DISTRICT COURT
                       Sheet 1
                                                                                                                     EASTERN DIST_ijiF!•Rrewss,




              UNITED STATES OF AMERICA
                                   v.
                       MICHAEL WILLINS                                             Case Number: 4:18-cr-00308 KGB

                                                                                   USM Number: 32057-009

                                                                                    PATRICK J. BENCA
                                                                                   Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
   which was accepted by the court.
~ was found guilty on count(s)            1 and 2
                                        ---------------------------------
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended
18 U.S.C. § 2422(b)               Enticement of a Minor, a Class A Felony                                    10/13/2016               1
18 U.S.C. § 2423(b)               Travel with Intent to Engage in Illicit Sexual Conduct,                    10/13/2016               2
                                  a Class B Felony

       The defendant is sentenced as provided in pages 2 through          _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of I 984.
D The defendant has been found not guilty on count(s)
• Count(s)     ------------ D                                is    Dare dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge ofname, residence,
or mailing_ address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If orcfered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           2/28/2020
                                                                          Date oflmposition of Judgment




                                                                           Kristine G. Baker, United States District Judge
                                                                          Name and Title of Judge



                                                                          Date
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment- Page   -=2-   of   8
 DEFENDANT: MICHAEL WILLINS
 CASE NUMBER: 4:18-cr-00308 KGB

                                                               IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
  120 months on Count One and 120 months on Count Two. All such terms are to run concurrently.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant receive psychosexual evaluation and participate in sex offender counseling and
        educational and vocational programs during incarceration. The Court further recommends the defendant be
        incarcerated in the Forrest City facility.



      liZI   The defendant is remanded to the custody of the United States Marshal.

      D      The defendant shall surrender to the United States Marshal for this district:

                                                                 D
             D   at
                      --------- D                       a.m.         p.m.     on

             D as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL


                                                                            By----------~-~-~------
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3               8
                                                                                                                                of - - - -
DEFENDANT: MICHAEL WILLINS
CASE NUMBER: 4:18-cr-00308 KGB
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Five years on Count One and five years on Count Two. All such terms are to run concurrently.




                                                    MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.     Iii You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     Iii You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 24S8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                4 _ _ or _ _ _8~ - -
                                                                                              Judgment-Page _ _ _
DEFENDANT: MICHAEL WILLINS
CASE NUMBER: 4:18-cr-00308 KGB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.
1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live- with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injwy or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
      first getting the pennission of the court.
12.   If the probation officer detennines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confinn that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infonnation regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date - - - - - - - - - - - -
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 38 - Supervised Release
                                                                                             Judgment-Page    5     of       8
DEFENDANT: MICHAEL WILLINS
CASE NUMBER: 4:18-cr-00308 KGB

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 The defendant is not a resident of this district so the Court recommends that his supervision be conducted by the district
 where he is a resident or where he develops a suitable release plan.

 The defendant shall participate in sex offender treatment under the guidance and supervision of the probation office and
 abide by the rules, requirements, and conditions of the program, including submitting to periodic polygraph testing to aid in
 the treatment and supervision process. The defendant must pay for the cost of treatment at the rate of $1 0 per session
 with the total cost not to exceed $40 per month based on ability to pay as determined by the probation office. If he is
 financially unable to pay for the cost of treatment, the co-pay requirements will be waived.

 The defendant must not view or possess any "visual depiction" (as defined in 18 U.S.C. 2256) including any photograph,
 film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic,
 mechanical, or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. 2256), or any other material that would
 compromise his sex offense-specific treatment.

 The defendant must not enter any adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any
 establishments where such material or entertainment is available.

 The defendant must not access the Internet except for reasons approved in advance by the probation officer.

 The defendant must allow the probation officer to install computer monitoring software on any computer (as defined in 18
 U.S.C. 1030(e)(1)) that he uses.

 To ensure compliance with the computer monitoring condition, he must allow the probation officer to conduct initial and
 periodic unannounced searches of any computers (as defined in 18 U.S.C. 1030(e)(1)) subject to computer monitoring.
 These searches will be conducted to determine whether the computer contains any prohibited data prior to installation of
 the monitoring software, whether the monitoring software is functioning effectively after its installation, and whether there
 have been attempts to circumvent the monitoring software after its installation. He must warn any other people who use
 the computers that the computers may be subject to this condition.

 The defendant will not participate in online gaming. He will not utilize or maintain any memberships or accounts of any
 social networking website or websites that allow minor children membership, a profile, an account, or webpage without
 approval of the probation office. This includes websites that explicitly prohibit access or use by sex offenders.

 The defendant shall submit his person and any property, house, residence, vehicle, papers, computer (as defined in 18
 U.S.C. 1030(e)(1 )), other electronic communication or data storage devices or media, or office to a search conducted by a
 United States probation officer. Failure to submit to a search may be grounds for revocation of release. He must warn any
 other occupants that the premises may be subject to searches pursuant to this condition.

 The probation officer will provide state officials with all information required under any sexual predator and sexual offender
 notification and registration statute and may direct the defendant to report to these agencies personally for required
 additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and DNA
 collection.

 The defendant must not use any sexually stimulating drug unless specifically prescribed by a doctor who has been notified
 of his sex offender status. He must allow the probation office to verify such notification.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3C - Supervised Release
                                                                                         Judgment-Page ~--   6   of    8
DEFENDANT: MICHAEL WILLINS
CASE NUMBER: 4:18-cr-00308 KGB

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 The defendant must not have direct contact with any child that he knows or reasonably should know to be under the age of
 18 without the permission of the probation officer. If he does have any direct contact with any child he knows or
 reasonably should know to be under the age of 18 without the permission of the probation officers, he must report this
 contact to the probation officer within 24 hours. Direct contact includes written communications, in-person communication
 or physical contact. Direct contact does not include incidental contact during ordinary activities in public place.

 The defendant must not go to, or remain at, any place where he knows children under the age of 18 are likely to be,
 including parks, schools, playgrounds, and childcare facilities without the permission of the probation officer.
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Shcc:t 5 -Criminal Monclary Penalties

                                                                                                   Judgment-Page - ~ ' - of        --~8__
DEFENDANT: MICHAEL WILLINS
CASE NUMBER: 4:18-cr-00308 KGB
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Asseameat              Restitution             Fine                  AVAA Assessment*             JVTA Assessment**
 TOTALS            S 200.00                S 0.00                 S 0.00                S 0.00                       S 0.00


 D The determination of restitution is deferred until
      entered after such detennination.
                                                             - - - -. An       Amended Judgment in a Criminal Case (AO 245C) will be


 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately prol)Ortioned ~)'t!!ent, unless s~ified otherwise in
      the priority~ o r ~ ~ t)llyment column below. However, pursuant to 18U.S.C. § 3664{1), all nonfederal victims must be paid
      before the Umted States IS paid.

 Name of Payee                                                Total Loss***             Restitution Ordered          Priority or Percentage




 TOTA~                               $         0.00                        $         0.00
                                         -------  -                            -------  -

 D     Restitution amount ordered pursuant to plea agreement $
                                                                       ---------
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       D the interest requirement is waived for the           D fine   D restitution.
       D the interest requirement for the         D fine       D restitution is modified as follows:

 • Amy, VickyVand Andv Child Pomograp~ Victim Assistance Act of 2018, Pub. L. No. 115-299.
 •• Justice for ictims ofTraffickinf Act-of2015, Pub. L. No. 114-22.
 ••• Findings for the total amount o losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)   Judgment in aCriminal Case
                       Sheet 6- Sc:bcdule of Payments

                                                                                                          Judgmatt-Paae        8     of _ _8__
DEFENDANT: MICHAEL WILLINS
CASE NUMBER: 4:18-cr-00308 KGB


                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     i'.I    Lump sum payment of$ ~2=0~0"'"".00=----- due immediately, balance due
              D not later than _ _ _ _ _ _ _ _ , or
              D in accordance with D C, • D, • E, or                         O F below; or
B     D Payment to begin immediately (may be combined with                DC, .       D D, or      D F below); or

C     D Payment in equal      _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
             ________ (e.g., months or yean), to commence ____ ~ ___ (e.g.• 30 or r,o days) after the date of this judgment; or

D     D Payment in equal          _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
             _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or r,o days) after release from imprisonment to a
             tenn of supervision; or

E     D Payment during the tenn of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetmy penalties:




Unless the court has expressly ordered otherwise, ifth~·
                                                     ju      ent imposes imprisonment, payment ofcriminalmon~pena!tjes is due during
the petjod of imptjsonment. All criminal moo~              es, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the c erk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                  Joint and Several               Co~pondin& Payee,
      (including defendant number)                        Total Amount                      Amount                         1f appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:



 Pa.Y!!lents shall be !l.ePlied in the following order: (1) assessment, (2) restitution prin(;ipal, (3} restitution interest, (4) AVAA assessment,
 (5) fine princi~ (C>) fine interest, (7) community restitution, (8) NrA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
